         Case 8:17-ap-01068-MW Doc 34 Filed 11/17/18 Entered 11/17/18 21:42:38                                                Desc
                             Imaged Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
Pette,
              Plaintiff                                                                           Adv. Proc. No. 17-01068-MW
Sanders,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0973-8                  User: admin                        Page 1 of 1                          Date Rcvd: Nov 15, 2018
                                      Form ID: pdf031                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 17, 2018.
pla            +Larnita Pette,   2588 El Camino Real Ste F-195,   Carlsbad, CA 92008-1211
dft            +Ralph E Sanders,   1251 W Bishop,   Santa Ana, CA 92703-4548

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 17, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 15, 2018 at the address(es) listed below:
              United States Trustee (SA)   ustpregion16.sa.ecf@usdoj.gov
              Weneta M Kosmala (TR)   ecf.alert+Kosmala@titlexi.com,
               wkosmala@txitrustee.com;dmf@txitrustee.com;kgeorge@kosmalalaw.com
                                                                                            TOTAL: 2
 Case 8:17-ap-01068-MW Doc 34 Filed 11/17/18 Entered 11/17/18 21:42:38                          Desc
                     Imaged Certificate of Notice Page 2 of 3


1
2
                                                                      FILED & ENTERED
3
4                                                                           NOV 15 2018
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY bolte      DEPUTY CLERK


7
8
                             UNITED STATES BANKRUPTCY COURT
9
                  CENTRAL DISTRICT OF CALIFORNIA- SANTA ANA DIVISION
10
11   In re:                                            CHAPTER 7

12   Ralph E Sanders                                   Case No.: 8:17-bk-10265-MW
                                                       Adv No: 8:17-ap-01068-MW
13
                                       Debtor(s).
14
     Larnita Pette                                     ORDER CONTINUING PRETRIAL
15                                                     CONFERENCE
                                      Plaintiff(s),
16                                                     Date:      November 14, 2018
          v.
                                                       Time:      9:00 AM
17                                                     Courtroom: 6C
     Ralph E Sanders
18
                                   Defendant(s).
19
20
              The Court continues the pretrial conference from November 14, 2018 to March 20,
21
     DWDPLQYLHZRI3ODLQWLII¶VVFKHGXOHGPHGLFDOSURFHGXUHDQGPHGLFDOFRQFHUQV
22
              7KH&RXUWZRXOGOLNHWRUHPLQGWKHSDUWLHVWKDWLWLVWKLV&RXUW¶VSROLF\WR
23   strictly enforce the Local Bankruptcy Rules relating to pretrial conferences
24   (specifically, LBR 7016-DQGWKH&RXUW¶VSURFHGXUHVVXSSOHPHQWWRWKRVHUXOHV
25   ZKLFKDUHSXEOLVKHGRQWKHFRXUW¶VZHEVLWH7KHSDUWLHVDUHH[SHFWHGWRFRPSO\ZLWK
26   those rules. Therefore, please read the Local Bankruptcy Rules and procedures well
27   in advance of the pretrial conference. Failure to comply with the provisions of this
28   order may subject the responsible party to sanctions, including judgment of




                                                      -1-
 Case 8:17-ap-01068-MW Doc 34 Filed 11/17/18 Entered 11/17/18 21:42:38             Desc
                     Imaged Certificate of Notice Page 3 of 3


1    dismissal for material noncompliance by the plaintiff or the entry of a default and a
2    striking of the answer for material noncompliance by the defendant.
3         IT IS SO ORDERED.

4                                             ###

5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
         Date: November 15, 2018
25
26
27
28




                                               -2-
